Investor Registration Agreement This Investor Registration Agreement (this “Agreement”) is made and entered into between you Prosper Funding LLC (“Prosper”, “we”, or “us”), and Prosper Marketplace, Inc. (a separate legal entity that is the parent company of Prosper). This Agreement will govern all purchases of Borrower Payment Dependent Notes (“Notes”) that you may, from time to time, make from Prosper, and all purchases of PMI Management Rights that you may, from time to time, make from Prosper Marketplace, Inc.
